Citation Nr: 1642585	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  12-28 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, and from March 1981 to December 1999.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of the Veterans Affairs (VA).

In November 2013, the Veteran appeared for a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2014, the Board remanded this matter for additional development.


REMAND

The Board finds that the requests of the Board's June 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A remand imposes upon VA a duty to ensure compliance with the terms of the remand.  Accordingly, the specified development must be conducted prior to adjudication.

The Board directed that the Veteran's submitted lay statements from April 2010 be considered by the examiner.  There is no indication in the August 2014 VA examination and opinion that the lay statements were considered by the examiner; in particular, the April 2010 lay statement of the Veteran's fellow soldier, who served with the Veteran from January 1982 to December 1995 and stated that during that period he had observed that the Veteran always had trouble sleeping, that the Veteran woke up with headaches, since they slept together in the same room, he woke the Veteran while the Veteran was sleeping because he observed that the Veteran was not breathing on different occasions, and most of the time the Veteran was snoring.  Therefore, the August 2014 VA opinion is based on an incomplete factual background and did not comply with the Board's request.

When VA provides an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination and opinion that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

The Board also directed that a complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, should be included in the examination report.  A complete rationale was not provided.  The examiner made conclusory statements without the support of clinical findings.

As there has not been substantial compliance with the directives of the prior remand, an additional remand to comply with those directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, in the January 2015 response to the supplemental statement of the case, the Veteran cited to two medical studies, which were enclosed with his correspondence, but only one of which was associated with the claims file.  On remand, the missing clinical study and other missing enclosures must be associated with the claims file.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including the missing clinical study enclosures from the Veteran's January 2015 correspondence, dated December 29, 2014, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep apnea with a medical doctor in the appropriate specialty, who has not previously examined the Veteran.  All indicated tests should be accomplished, and all clinical findings reported in detail.  The examiner must review the claims file and in particular, the Veteran's March 1976 enlistment examination and August 1999 separation examination, and must note that review in the report.  The examiner should set forth all examination findings, along with a complete rationale for all conclusions reached, and should cite to medical references to support those conclusions and rationales, reconciling the findings with the medical treatises and clinical studies set forth in the Veteran's December 29, 2014 correspondence.  The examiner should comment on previous findings.  The examiner must consider the Veteran's statements as contained in the November 2013 hearing testimony, the October 2012 substantive appeal, the September 2011 notice of disagreement, and other lay statements, including the April 2010 and May 2013 lay statements of fellow soldiers, regarding onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should identify all diagnosed sleep disabilities, and should opine whether it is it as least as likely as not (50 percent probability or greater) that any sleep apnea is related to active service.  The examiner should discuss the lay statements from the fellow servicemen regarding the symptomatology observed during service.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

